Citation Nr: 0532721	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $16,600, to 
include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which determined 
that the overpayment of compensation benefits in the 
calculated amount of $16,600 was properly created, then 
denied waiver of recovery of that overpayment.

The Board notes that the $16,600 overpayment assessed in this 
case has already been recouped in full.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190, 193 
(1993), the Board will consider waiver of the entire 
overpayment.  See 38 C.F.R. § 1.967 (if waiver is granted for 
debt that has been collected, the waived amount will be 
refunded).


FINDINGS OF FACT

1.  In March 2000, the veteran filed a claim for VA 
compensation benefits indicating that he was in receipt of 
military retirement pay.

2.  In September 2001, the veteran was notified of an award 
of VA compensation benefits, effective April 2000; a check 
was issued for retro benefits covering a period during which 
the veteran was also in receipt of retired military pay; the 
veteran negotiated the check.

3.  In December 2001, the veteran's award was corrected for 
his military retirement benefits, creating an overpayment in 
the amount of $16,600.

4.  In December 2001, dependent's benefits were added to the 
veteran's award, and a deduction was made from the retro 
award of benefits, resulting in a remaining debt of $879 
which has since been collected from subsequent benefits.

5.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

6.  The veteran was equally at fault with VA in creating the 
debt at issue and failure to recover the overpaid benefits 
would result in unfair gain to him; these elements outweigh 
any other considerations with regard to equity and good 
conscience.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the 
calculated amount of $16,600 is a valid indebtedness. 38 
U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. §§ 3.500, 3.501 
(2005).

2.  Recovery of the compensation overpayment in the 
calculated amount of $16,600 does not violate the principles 
of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertain to chapter 51 of 
title 38, U.S. Code, and not to the statute at issue in this 
appeal -- chapter 53 of title 38, which contains its own 
notice provisions. Thus, the Court held that VCAA does not 
apply in waiver cases.  See Lueras v. Principi, 18 Vet. App. 
435 (2004); see also Barger v. Principi, 16 Vet. App. 132 
(2002).

Factual Background

In March 2000, the veteran submitted an application for 
service connected compensation benefits.  He indicated on the 
application form that he was receiving retirement pay from 
the armed forces.  In September 2001, service connection was 
granted for post-traumatic stress disorder (PTSD) and 
Hepatitis A.  A 70 percent total evaluation was assigned 
effective April 1, 2000 and a check issued for retro benefits 
from that date.  Payment records show that the check was 
dated September 15, 2001 and paid September 24, 2001.  

On September 25, 2001, the veteran submitted a Declaration of 
Status of Dependents.  On October 2001, the RO contacted the 
Defense Finance Accounting Service (DFAS) to verify the 
veteran's retirement pay and the veteran was informed in a 
letter of that same date that VA neglected to withhold his 
military retirement pay from his compensation award.  He was 
also informed that he was not allowed  to received full 
military retired pay and full VA compensation at the same 
time.

In October 2001, the veteran submitted a Declaration of 
Status of Dependents.  On December 17, 2002, the veteran's 
award was corrected and an adjustment made for his retired 
military pay creating the original debt of $16,600.  On 
December 27, 2001, another award was processed to add his 
nineteen dependents.  The bulk of the veteran's debt was 
satisfied from retro benefits as a result of this award, and 
the debt was adjusted to the remaining $879 which was 
subsequently collected from withholding of subsequent 
payments.

In January 2002, the veteran filed a claim for a waiver of 
the full $16,600 debt.  He claimed that in his original 
application he notified VA that he was receiving military 
retired pay, and therefore any overpayment was entirely the 
fault of VA.  He also submitted a Financial Status Report 
showing that he was a retired pastor, with average monthly 
net income of $4,662 and average monthly expenses of $10,655.  
His assets included $30,000 cash in the bank, three cars, and 
two houses worth a total of $151,739.

In a March 2002 decision, the Committee denied the veteran's 
request for a waiver of recovery of the $16,600 debt.  With 
respect to how the debt was created, the Committee noted that 
the original October 2001 award, which included retroactive 
benefits from the April 2000 effective date, did not adjust 
for the veteran's receipt of military pay since the effective 
date of the award.  This was corrected in December 2001 
creating the original debt of $16,600.  Shortly thereafter 
his nineteen dependents were added to his award, and this 
debt was reduced to $879.  VA has since recouped this amount 
through withholding of subsequent payments.

In its original decision, the Committee noted that the 
veteran had not informed VA of his retirement pay, and only 
after the original award did VA learn from the Department of 
Defense that the veteran was in receipt of military retired 
pay.  The veteran replied in April 2002 that he clearly 
marked on his original application for compensation that he 
was receiving retired military pay and therefore he was not 
at fault in the creation of the overpayment.  In June 2002, 
the Committee acknowledged that it was at fault in creating 
the overpayment, but noted that the veteran knew he was being 
paid erroneously when he accepted VA benefits and military 
retired pay for the same period with no adjustment in 
benefits and therefore the fault was equal between VA and the 
veteran.  However, the Committee added that there were other 
factors in addition to fault which weighed against a waiver 
including the fact that because the debt was recovered almost 
entirely from retro benefits it did not cause financial 
hardship to the veteran.  The Committee also noted that the 
veteran was unjustly enriched when he continued to accept and 
negotiate monthly compensation benefits after he had been 
notified of VA error, and there was no indication in the 
record that the veteran relied on VA overpayment to his 
detriment.

In appealing the Committee's decision, the veteran argued 
that he had 15 children in a house with only three bedrooms 
and was planning to use the money from the retro benefits to 
add two more bedrooms and two baths to the house to "make 
life easier for the children."  Regarding the receipt of the 
first check from VA, he stated that return of the check back 
to the VA would only have confused them, from what he had 
heard, and it would have been a real problem to straighten 
out.  He complained that the waiver was being denied because 
all the fault had been placed on him, even though VA was at 
fault.



Analysis

      A.  Validity of the Debt.

The Court has held that the issue of the validity of a debt 
is a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

VA law and regulations currently provide that a veteran is 
prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide that:

(a) General.  Except as provided in 
paragraphs (c) and (d) of this section 
and § 3.751, any person entitled to 
receive retirement pay based on service 
as a member of the Armed Forces .... may 
not receive such pay concurrently with 
benefits payable under laws administered 
by the Department of Veterans Affairs.  
The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to 
retirement pay or compensation may elect 
which of the benefits he or she desires 
to receive.  An election of retirement 
pay does not bar him or her from making a 
subsequent election of the other benefit 
to which he or she is entitled.  

(c) Waiver. A person specified in 
paragraph (a) of this section may receive 
compensation upon filing with the service 
department concerned a waiver of so much 
of his (or her) retirement pay as is 
equal in amount to the compensation to 
which he (or she) is entitled.  In the 
absence of a specific statement to the 
contrary, the filing of an application 
for compensation by a veteran entitled to 
retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2005).

In this case, the RO improperly payed the veteran the full 
amount of his VA compensation benefits without a deduction 
for his retired military pay, but shortly thereafter made a 
correction resulting in an overpayment in the amount of 
$16,600.  While most of this overpayment was almost 
immediately recouped through a deduction from his following 
award for dependent benefits, the balance of $879 was also 
repaid from a deduction of a subsequent payment.  Thus, the 
RO properly adjusted the veteran's benefits to account for 
his receipt of retired military pay.  

The veteran has not contested the fact that he received this 
income, nor the amount received.  Since the record does not 
show that the RO committed either factual or legal error in 
computing his annual countable income or the overpayment at 
issue here, the Board is satisfied that the $16,600 
compensation overpayment was properly calculated.  Schaper, 1 
Vet. App. at 434.

The Board notes that the veteran claims that he was not at 
fault in the creation of this debt.  Thus, the Board has 
considered the concept of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2) (2005).  As the Court noted, "[s]tated 
another way, when an overpayment has been made by reason of 
an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).

Sole administrative error, however, may be found to occur in 
cases where the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. § 3.500(b)(2) (2005).

In this case, the evidence shows that the veteran did not 
immediately notify VA of the receipt of a check in error, but 
negotiated the check, a fact he admitted to by explaining 
that he had been told that returning the check back to VA 
would have "only confused them" and created more of a 
problem.  Further, he argues that he had never been given 
written instructions concerning the receipt of military 
retired pay and VA compensation.  However, the fact that the 
veteran is prohibited from receiving military retirement pay 
concurrently with VA benefits is a matter of law.  38 
U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c).  
The Court, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Thus, because the veteran negotiated a check for VA payments 
made contrary to the law, rather than returning the check, 
his failure to act produced the overpayment.  Indeed, VA took 
prompt action to correct the erroneous payment through an 
adjustment in the veteran's subsequent dependent award.  In 
view of the foregoing, the Board must find that the 
overpayment at issue in this case was not due to sole 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).

For the reasons set forth above, the Board finds that the 
overpayment at issue in this case was properly created and is 
a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).

      

B.  Waiver of the Debt.

Initially, the Board concludes that the veteran timely 
applied for waiver of recovery of the $16,600 overpayment of 
compensation benefits, as his request was clearly made within 
180 days following notification of the indebtedness.  Thus, 
he meets the basic eligibility requirements for a waiver of 
recovery of this VA indebtedness, and his request must be 
considered on the merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963 (2005).

The next issue for consideration is whether recovery of the 
$16,600 overpayment at issue in this case should be waived.  
In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases; only if a veteran is free from all taint of fraud in 
connection with his claim for benefits may waiver on account 
of "equity and good conscience" be considered.  See Farless 
v. Derwinski, 2 Vet. App. 555 (1992).

In this case, the Committee has determined that the veteran 
did not exhibit fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  Given the facts of this 
case, the Board will not disturb the Committee's findings.  
Thus, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2005).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2005).

In considering these factors, the Board initially finds, as 
noted above, that the veteran was at fault in negotiating the 
check from the VA.  Because he is charged with knowledge of 
the law, and it is against the law to accept a check for VA 
compensation for a period for which he was also receiving 
retired military pay, he contributed to creating the 
overpayment in the amount of $16,600.

The second element concerns "balancing of faults." 38 C.F.R. 
§ 1.965(a)(2) (2005).  This element requires weighing the 
fault of the debtor against the fault of VA.  In that regard, 
it is clear that the veteran never would have received the 
check he negotiated creating the debt, had VA simply made the 
offset for his military retirement pay in the first place, a 
fact that VA was made aware of in the veteran's initial 
application for benefits.  The Board finds therefore that VA 
bears equal fault in the creation of this debt, although VA 
took prompt action to correct the overpayment through a 
deduction in the veteran's subsequent award.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2004).  In this respect, according to his report, the 
veteran's monthly expenses exceed his monthly income.  
However, since the bulk of the $16,600 debt was almost 
immediately recouped as a result of a deduction of the 
veteran's subsequent award for dependent benefits, there was 
no opportunity for any hardship to result with regard to this 
amount.  The remaining $879, since recouped, had minimal if 
any impact on the veteran's ability to provide basic 
necessities for his family as his financial status report 
showed that he owned 2 houses, and had $30,000 cash in the 
bank.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2005).  As dual entitlement to compensation and military 
retirement benefits is specifically precluded by the law, 
recovery of the overpayment would not defeat the purpose of 
the benefits originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2005). 
In this case, the veteran clearly received additional VA 
benefits to which he was not legally entitled.  Waiver of 
this debt would therefore result in a windfall and produce 
unfair gain to the veteran.  The failure of the Government to 
insist on its right to repayment of this debt would result in 
the veteran's unjust enrichment at the expense of the 
taxpayer, and it would negatively impact other VA 
beneficiaries as resources for their care are certainly not 
unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2005). The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$16,600 is not against the principles of equity and good 
conscience.  For the reasons indicated above, the Board finds 
that the significant fault on the part of the veteran, as 
well as the unjust enrichment which would accrue from a 
waiver, overwhelmingly outweigh any element tending to 
support a waiver of recovery of the overpayment in this case.  
As a matter of equity, his request for waiver must be denied.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the calculated amount of $16,600 is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 
 
 
 
 

